EXHIBIT 10.1

NON-INTERFERENCE AND SEVERANCE AGREEMENT

This NON-INTERFERENCE AND SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of this 9th day of August, 2011 (the “Effective Date”), by and
between United Maritime Group, LLC (the “Company”), and David Bradford (the
“Employee”), in connection with Employee’s employment with the Company as the
Company’s Vice President, Finance.

W I T N E S S E T H :

WHEREAS, the Company and Employee wish to enter into this Agreement, so as to
define the terms of Employee’s continuing at-will employment with the Company;
and

WHEREAS, Employee acknowledges that in connection with Employee’s current status
as an employee of the Company and during the course of Employee’s continuing
employment with the Company as the Company’s Vice President, Finance, Employee
has and will continue to acquire intimate knowledge of the business of the
Company, which if exploited by Employee in contravention of this Agreement,
could be used against the interests of the Company.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Employee’s access to Confidential Information belonging to the Company,
and for other good and valuable consideration, the receipt and sufficiency of
which are mutually acknowledged, the Company and Employee hereby agree as
follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with applicable Company policies,
and (iii) any benefits provided under the Company’s employee benefit plans upon
a termination of employment, including payment in lieu of any accrued but unused
vacation time, in accordance with the terms contained therein.

(b) “Annual Bonus” shall mean the annual incentive bonus award which Employee is
eligible to receive in respect of a given fiscal year, if any, as determined by
the Board in consultation with the Company’s Chief Executive Officer.

(c) “Base Salary” shall mean Employee’s annual base salary as in effect as of
the Effective Date of this Agreement, as increased (but not decreased) in the
discretion of the Board or the Compensation Committee from time to time.

(d) “Board” shall mean the Board of Directors of the Parent.



--------------------------------------------------------------------------------

(e) “Cause” shall mean (i) Employee’s act(s) of gross negligence or willful
misconduct in the course of Employee’s employment that is or could reasonably be
expected to be materially injurious to the Company or any other member of the
Company Group, (ii) willful failure or refusal by Employee to perform in any
material respect his duties or responsibilities, not measured by economic
performance, (iii) misappropriation by Employee of any assets or business
opportunities of the Company or any other member of the Company Group,
(iv) embezzlement or fraud committed by Employee, or at his direction,
(v) Employee’s conviction of, indictment for, or pleading “guilty” or “no
contest” to, (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Employee’s
duties to the Company or any other member of the Company Group or otherwise
result in material injury to the reputation or business of the Company or any
other member of the Company Group, (vi) any material violation of the policies
of the Company, including, but not limited to those relating to sexual
harassment, business conduct or otherwise set forth in the manuals or statements
of policy of the Company, (vii) Employee’s engaging in any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of his
duties for the Company, or (z) interferes with the exercise of his judgment in
the Company’s best interests, or (viii) Employee’s breach of any of the
restrictive covenants contained in Section 4 hereof.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Company” shall have the meaning set forth in the preamble hereto.

(h) “Company Group” shall mean the Parent together with any direct or indirect
subsidiary of the Parent.

(i) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group.

(j) “Competitive Activities” shall mean any inland marine, dry bulk terminal or
ocean shipping services that compete with the Company or any other member of the
Company Group (or has committed plans to engage) during the term of Employee’s
employment with the Company.

(k) “Confidential Information” shall mean confidential or proprietary trade
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any other member of the Company Group, or (ii) that the Company or
any other member of the Company Group may receive belonging to suppliers,
customers or others who do business with the Company or any other member of the
Company Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
of Section 4(a) below.

(l) “Developments” shall have the meaning set forth in Section 4(e) below.

(m) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Employee’s duties for a period of (i) ninety
(90) consecutive days or (ii) one hundred twenty (120) non-consecutive days
during any twelve (12) month period. Any question as to the existence, extent or
potentiality of Employee’s Disability upon which Employee and the Company
calll1ot agree shall be determined by a qualified, independent physician
selected by the Company and approved by Employee (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.



--------------------------------------------------------------------------------

(n) “Effective Date” shall have the meaning set forth in the preamble hereto.

(o) “Employee” shall have the meaning set forth in the preamble hereto.

(p) “Good Reason” shall mean, without Employee’s consent, (i) reassignment to a
position that is not a bonus-eligible member of the management team, (ii) a
reduction in Employee’s Base Salary, (iii) the relocation of Employee’s
principal place of employment more than fifty (50) miles from its current
location in Tampa, Florida, (iv) the failure of the Company to pay any
compensation owing to the Employee when such compensation is due, or (v) the
Company’s failure to obtain the full assumption of this Agreement by a successor
entity following a sale of all or substantially all of the Company’s assets.
Notwithstanding the foregoing, during the term of Employee’s employment with the
Company, in the event that the Board reasonably believes that Employee may have
engaged in conduct that could constitute Cause hereunder, the Board may, in its
sole and absolute discretion, suspend Employee from performing his duties, and
any such suspension shall in no event constitute an event pursuant to which
Employee may terminate employment with Good Reason; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension. Any such suspension shall end after thirty (30) days
except with the written consent of the Employee, which may be renewed from time
to time.

(q) “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, the Company or any other member of the Company Group to terminate such
employment or consulting services; provided, that the foregoing shall not be
violated by general advertising not targeted at employees or consultants of the
Company or any other member of the Company Group; (ii) hiring any individual who
was employed by the Company or any other member of the Company Group within the
six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce any customer, supplier, licensee or other business relation of the
Company or any other member of the Company Group to cease doing business with or
materially reduce the amount of business conducted with the Company or any other
member of the Company Group, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any other member of the Company Group.

(r) “Parent” shall mean GS Maritime Holding LLC, a Delaware limited liability
company and ultimate parent of the Company.

(s) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non­ charitable), unincorporated organization or other form of
business entity.



--------------------------------------------------------------------------------

(t) “Restricted Area” shall mean any State of the United States of America or
any other jurisdiction in which the Company or any other member of the Company
Group engages (or has committed plans to engage) in business during the term of
Employee’s employment with the Company.

(u) “Restricted Period” shall mean the period commencing on the Effective Date
and extending to the one (1) year anniversary of Employee’s termination of
employment for any reason.

(v) “Severance Term” shall mean the period commencing on the date of Employee’s
termination of employment by the Company without Cause (other than by reason of
death or Disability) or by Employee for Good Reason and extending to the one
(1) year anniversary of such termination of employment.

Section 2. Annual Bonus. During the term of Employee’s employment with the
Company, Employee shall be eligible to participate in the Company’s
discretionary annual bonus program on the same basis as other similarly situated
executives of the Company. The payment of any Annual Bonus awarded pursuant to
the Company’s discretionary annual bonus program shall be made at the same time
as annual bonuses are generally payable to other similarly situated executives
of the Company.

Section 3. Payments Upon Termination of Employment.

(a) General. Employee’s employment shall terminate upon the earliest to occur of
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Section 3 as if Employee had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”

(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations; and

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 2  1/2 months following
the last day of the fiscal year in which such termination occurred.



--------------------------------------------------------------------------------

Following such termination of Employee’s employment by the reason of death or
Disability, except as set forth in this Section 3(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause. The Company may terminate Employee’s
employment at any time for Cause, effective upon Employee’s receipt of written
notice of such termination. In the event the Company terminates Employee’s
employment for Cause, he shall be entitled only to the Accrued Obligations.
Following such termination of Employee’s employment for Cause, except as set
forth in this Section 3(c), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than one day prior to the date that is 2  1/2 months following
the last day of the fiscal year in which such termination occurred;

(iii) Annual Bonus for the fiscal year of termination, pro-rated for the period
of service in the fiscal year of termination, to the extent applicable
performance conditions are achieved for such fiscal year, such amount to be paid
in a lump sum at the same time the Annual Bonus would otherwise have been paid
had such termination not occurred, but in no event later than one day prior to
the date that is 2  1/2 months following the last day of the fiscal year in
which such termination occurred;

(iv) Continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, it being agreed that
each installment of Base Salary payable hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and

(v) Continuation, during the Severance Term, of the medical benefits provided to
Employee and his covered dependants under the Company’s health plans in effect
as of the date of such termination, it being understood and agreed that
(A) Employee shall be required to pay that portion of the cost of such medical
benefits as Employee was required to pay (including through customary deductions
from Employee’s paycheck) as of the date of Employee’s termination of employment
with the Company, and (B) notwithstanding the foregoing, the Company’s
obligation to provide such continuation of benefits shall terminate prior to the
expiration of the Severance Term in the event that Employee becomes eligible to
receive any such or similar benefits while employed by or providing service to,
in any capacity, any other business or entity during the Severance Term;
provided, however, that to the extent that the applicable Company health plan is
self-insured and Employee qualifies as a “highly compensated individual” (within
the meaning of Section 1OS (h) of the Code), such continuation of benefits shall
be provided on a fully taxable basis, based on 100% of the monthly premium cost
of participation in the self-insured plan less any portion required to be paid
by Employee pursuant to clause (A) above.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Severance Term shall expire, the payments and
benefits described in clauses (ii), (iii), (iv), and (v) above shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of Section 4
hereof. Following such termination of Employee’s employment by the Company
without Cause, except as set forth in this Section 3(d), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 3(d) above for a termination by the
Company without Cause, subject to the same conditions on payment and benefits as
described in Section 3(d) above. Following such termination of Employee’s
employment by Employee with Good Reason, except as set forth in this
Section 3(e), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 3(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 3(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 3(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

(g) Parachute Payment. In the event that any payment or benefit received or to
be received by Employee in connection with the termination of his employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement,
or agreement with the Company or any person affiliated with the Company
(collectively, the “Parachute Payments”)) would not be deductible (in whole or
in part) by the Company, an affiliate, or other person making such payment or
providing such benefit, as a result of Section 280G of the Code, at Employee’s
election, either (i) the Parachute Payments shall be reduced until no portion of
the Parachute Payments is not deductible, (ii) Employee shall pay the excise tax
payable pursuant to Section 4999 of the Code with respect to the “excess
parachute payment” (as defined in Section 280G of the Code), or (iii) Employee
shall agree to waive all or a portion of the Parachute Payments and allow the
Company to request the approval of the waived payments by the members of Parent
in accordance with Section 280G and the Treasury Regulations promulgated there
under.



--------------------------------------------------------------------------------

(h) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), or
(e) of this Section 3 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Employee’s execution, delivery
to the Company, and non-revocation of a customary general release in favor of
the Company Group in such form as is reasonably required by the Company, that
does not contain any post-employment restrictions that are in addition to those
contained in this Agreement (and the expiration of any revocation period
contained in such release) within sixty (60) days following the date of
Employee’s termination of employment hereunder. If Employee fails to execute the
release in such a timely manner so as to permit any revocation period to expire
prior to the end of such sixty (60) day period, or timely revokes his acceptance
of such release following its execution, Employee shall not be entitled to any
of the Severance Benefits. Further, to the extent that any of the Severance
Benefits constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, any payment of any amount or provision of any benefit
otherwise scheduled to occur prior to the sixtieth (60th) day following the date
of Employee’s termination of employment hereunder, but for the condition on
executing the release as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Employee’s death or Disability,
Employee’s obligations herein to execute and not revoke the release may be
satisfied on his behalf by his estate or a person having legal power of attorney
over his affairs.

Section 4. Restrictive Covenants. Employee acknowledges and agrees that the
agreements and covenants contained in this Section 4 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and
(ii) essential to protect the value of the business and assets of the Company
Group.

(a) Confidential Information. At any time during and after the termination of
Employee’s employment with the Company for any reason, without the prior written
consent of the Board, except to the extent required by an order of a court
having jurisdiction or under subpoena from an appropriate government agency, in
which event, Employee shall use his best efforts to consult with the Board prior
to responding to any such order or subpoena, and except as required in the
performance of his duties and responsibilities as an employee, Employee shall
not disclose to or use for the benefit of himself or any third party any
Confidential Information.

(b) Non-Competition. Employee covenants and agrees that during the Restricted
Period, Employee shall not, directly or indirectly, individually or jointly, own
any interest in, operate, join, control or participate as a partner, director,
principal, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any Person (other than the Company or
any other member of the Company Group), that engages in any Competitive
Activities within the Restricted Area. Notwithstanding anything herein to the
contrary, this Section 4(b) shall not prevent Employee from acquiring as an
investment securities representing not more than three percent (3%) of the
outstanding voting securities of any publicly-held corporation.



--------------------------------------------------------------------------------

(c) Non-Solicitation; Non-Interference. During the Restricted Period, Employee
shall not, directly or indirectly, for his own account or for the account of any
other Person, engage in Interfering Activities.

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company and any other member of the Company Group and (ii) the
documents and data of any nature and in whatever medium of the Company and any
other member of the Company Group, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e) Works for Hire. Employee agrees that the Company shall own all right, title
and interest throughout the world in and to any and all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the term of Employee’s employment with the Company, whether or not during
regular working hours, provided they either (i) relate at the time of conception
or development to the actual or demonstrably proposed business or research and
development activities of any member of the Company Group; (ii) result from or
relate to any work performed for the Company or any member of the Company Group;
or (iii) are developed through the use of Confidential Information and/or
Company resources or in consultation with any personnel of the Company or any
other member of the Company Group (collectively referred to as “Developments”).
Employee hereby assigns all right, title and interest in and to any and all of
these Developments to the Company. Employee agrees to assist the Company, at the
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned. Employee hereby irrevocably designates and appoints the
Company and its agents as attorneys-in-fact to act for and on Employee’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by Employee. In addition, and not in contravention of any of the
foregoing, Employee acknowledges that all original works of authorship which are
made by him (solely or jointly with others) within the scope of employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C. Sec. 101). To the extent
allowed by law, this includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights.” To the extent Employee retains any such moral rights under applicable
law, Employee hereby waives such moral rights and consents to any action
consistent with the terms of this Agreement with respect to such moral rights,
in each case, to the full extent of such applicable law. Employee will confirm
any such waivers and consents from time to time as requested by the Company.



--------------------------------------------------------------------------------

Section 5. Blue Pencil.

If any court of competent jurisdiction shall at any time deem the duration or
the geographic scope of any of the provisions of Section 4 hereof unenforceable,
the other provisions of Section 4 hereof shall nevertheless stand and the
duration and/or geographic scope set forth herein shall be deemed to be the
longest period and/or greatest size permissible by law under the circumstances,
and the parties hereto agree that such court shall reduce the time period and/or
geographic scope to permissible duration or size.

Section 6. Injunctive Relief.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 4 hereof may result
in material irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company (or any other member of the Company Group) shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, · without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 4 hereof, restraining
Employee from engaging in activities prohibited by Section 4 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 4 hereof. Notwithstanding any other provision to the contrary, the
Restricted Period shall be tolled during any period of violation of any of the
covenants in Section 4(b) or (c) hereof and during any other period required for
litigation during which the Company (or any other member of the Company Group)
seeks to enforce such covenants against Employee if it is ultimately determined
that Employee was in breach of such covenants.

Section 7. Representations and Warranties of Employee.

Employee represents and warrants to the Company that he is entering into this
Agreement voluntarily and that his compliance with the terms and conditions
hereof will not conflict with or result in the breach by him of any agreement to
which he is a party or by which he may be bound.

Section 8. Taxes.

The Company may withhold from any compensatory payments made to Employee, under
this Agreement or otherwise, all applicable taxes, including but not limited to
income, employment and social insurance taxes, as shall be required by law.
Employee acknowledges and represents that the Company has not provided any tax
advice to him in connection with this Agreement and that he has been advised by
the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

Section 9. Mitigation.

Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise.



--------------------------------------------------------------------------------

Section 10. Additional Section 409A Provisions.

(a) Notwithstanding any provision in this Agreement to the contrary, any payment
otherwise required to be made hereunder to the Employee at any date as a result
of the termination of Employee’s employment (other than any payment made in
reliance upon Treas. Reg. Section 1.409A-l(b)(9) (Separation Pay Plans) or
Treas. Reg. Section 1.409A-l(b)(4) (Short-Term Deferrals)) shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code. On the earliest date on which such
payments can be made without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, there shall be paid to the Employee, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence. No payment due under this Agreement
shall be delayed or deferred to a date that would violate Section 409A of the
Code.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Employee as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

Section 11. Successors and Assigns; No Third-Party Beneficiaries;
Indemnification.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Company without Employee’s prior written consent (which shall not be
unreasonably withheld, delayed or conditioned), to a person or entity other than
an affiliate or parent entity of the Company, or their respective successors or
assigns; provided, however, that, in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties and obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Employee shall not be required in connection
therewith.



--------------------------------------------------------------------------------

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 3(b)
or Section ll(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Company, the other
members of the Company Group and Employee any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement.

Section 12. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 13. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 14. Governing Law and Jurisdiction.

This Agreement is governed by and is to be construed under the laws of the State
of Florida, without regard to conflict of laws rules. Any dispute or claim
arising out of or relating to this Agreement or claim of breach hereof (other
than claims for injunctive relief, which shall be governed by Section 6 hereof)
shall be brought exclusively in the Federal or state court in Hillsborough
County, Florida. By execution of the Agreement, the parties hereto, and their
respective affiliates, consent to the exclusive jurisdiction of such court, and
waive any right to challenge jurisdiction or venue in such court with regard to
any suit, action, or proceeding under or in connection with the Agreement. Each
party to this Agreement also hereby waives any right to trial by jury in
connection with any suit, action or proceeding under or in connection with this
Agreement.



--------------------------------------------------------------------------------

Section 15. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; or (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 16. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 17. Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitute the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement. Employee acknowledges and agrees that,
for purposes of interpreting any Profit Unit Grant Agreement between Employee
and the Parent following the Effective Date, the terms “Cause,” “Disability,”
and “Good Reason” shall have the meanings ascribed thereto in Sections 1(e),
1(m), and 1(p) of this Agreement.

Section 18. No Right of Continued Employment.

Employee acknowledges and agrees that nothing contained herein shall be
construed as granting Employee any right to continued employment by the Company,
and the right of the Company to terminate Employee’s employment at any time and
for any reason, with or without cause, is specifically reserved.

Section 19. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 3
through Section 20 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.



--------------------------------------------------------------------------------

Section 20. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

* *

[Signatures to appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

UNITED MARITIME GROUP, LLC /s/ Jason Grant Jason Grant CFO

 

EMPLOYEE /s/ David Bradford David Bradford